This appellant, defendant in the court below, was indicted, tried, and convicted for a violation of section 7814 of the Code 1907, as amended by Acts 1923, p. 559, § 1 (section 5539, Code 1923), which section is known as the Sunday law and provides punishment for the commission of certain acts on Sunday, which this section prohibits. The specific charge against this appellant was: "Being a merchant or shopkeeper, and not a druggist, kept open store on Sunday." The cause was tried by the court without a jury, and it is here insisted that much irrelevant and incompetent evidence was allowed to be introduced over the objection of defendant. Upon examination of the record it is apparent that the evidence was permitted to cover a wide and unnecessary course, as the simple issue was whether or not the allegations contained in the indictment against the accused were true. We will not predicate reversible error, however, upon the rulings of the court in this connection, for the substantial rights of the defendant, in our opinion, were not injuriously affected by any of these rulings. The evidence in this case was not in conflict, and was ample upon which to predicate the judgment of conviction rendered by the court. Phillip Cusimano v. State (Ala.App.) 103 So. 241.1 The judgment will be affirmed. Affirmed.
1 Ante, p. 502.